Citation Nr: 1502698	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  08-28 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected paravertebral muscle spasm with degenerative changes and degenerative disc disease (DDD) at L5-S1 level [hereinafter lumbar spine disability].

2. Entitlement to service connection for a bilateral upper extremity disability (claimed as carpal tunnel syndrome (CTS)), to include as secondary to service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army National Guard from July 1979 to October 1979 and from November 2006 to December 2006; the U.S. Army from February 2003 to October 2003; and the Army Reserve and Puerto Rico National Guard (PRARNG) for over 25 years, including many periods of active duty for training (ACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, dated in April 2006 and January 2008.  The April 2006 rating decision denied the Veteran's claim of entitlement to service connection for a cervical spine disability, and the January 2008 rating decision denied the Veteran's claim of entitlement to service connection for CTS.

With regard to the Veteran's bilateral upper extremity disability claim, the Board notes that the Veteran has reported having pain, numbness, and weakness in his upper extremities.  See, e.g., VA treatment records dated in November 2003, April 2005, and December 2008; VA examination reports dated in September 2007 and February 2012.  In this regard, the Board highlights that these reported symptoms have been variously diagnosed as CTS and cervical radiculopathy.  See, e.g., VA treatment records dated June 2005 and December 2008; VA examination reports dated September 2007 and January 2013.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  As such, in light of Clemons, the Veteran's claim of entitlement to service connection for CTS has been re-characterized as a claim of entitlement to service connection for a bilateral upper extremity disability (claimed as CTS), as reflected on the cover page.

The Veteran was initially scheduled for a Board hearing before a Veterans Law Judge on November 17, 2008.  On the date of his scheduled hearing, the Veteran contacted the RO and requested that the hearing be postponed.  See November 17, 2008, Report of Contact.  Pursuant to this request, the Veteran was rescheduled to attend a Board hearing on January 12, 2009.  On the date of his rescheduled hearing, the Veteran again requested that the hearing be postponed.  See Veteran's January 12, 2009, VA Form 21-4138.  Pursuant to this request, the Veteran was again rescheduled to attend a Board hearing on March 16, 2009.  Significantly, however, in a letter dated March 16, 2009, the Veteran withdrew his request for a Board hearing.  As such, the Veteran's request for a Board hearing is considered withdrawn.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2014) (a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).  

As an initial matter, the Board notes that, when the above-captioned issues were originally before the Board in January 2012, the Board remanded them for additional development.  At that time, the Board also remanded a claim of entitlement to service connection for a bilateral leg disability, including as secondary to service-connected lumbar spine disability.  Thereafter, in a July 2012 rating decision, service connection for chronic L5-S1 lumbar radiculopathy for both lower extremities was granted as secondary to the Veteran's service-connected lumbar spine disability.  Additionally, in a February 2013 rating decision, service connection for a bilateral leg condition was also granted as secondary to the Veteran's service-connected lumbar spine disability.  In this regard, the Board notes that, in a subsequent January 2014 rating decision, the RO found that the February 2013 rating decision contained clear and unmistakable error insofar as the Veteran's bilateral leg condition had already been evaluated as chronic L5-S1 lumbar radiculopathy pursuant to the July 2012 rating decision, and the law does not permit multiple evaluations to be assigned for the same disability.  In rendering this determination, the RO clarified that the Veteran was service connected for chronic L5-S1 lumbar radiculopathy for both lower extremities as secondary to his service-connected lumbar spine disability, and was assigned a noncompensable evaluation for this disability from August 30, 2007, to November 21, 2011; a 20 percent evaluation from November 22, 2011, to January 8, 2013; and a 40 percent evaluation from January 9, 2013, forward, for each lower extremity.  Accordingly, the Board considers the Veteran's claim for entitlement to service connection for a bilateral leg condition, including as secondary to his service-connected lumbar spine disability, to be fully resolved and outside the scope of this appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of the claim concerning 'downstream' issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2014). 


FINDINGS OF FACT

1.  A cervical spine disability was not noted when the Veteran was accepted and enrolled in active duty in February 2003, and did not clearly and unmistakably pre-exist the Veteran's active duty service from February 2003 to October 2003.

2.  The Veteran had degenerative changes of the cervical spine, which were confirmed by x-ray results and were manifested by pain, within one year of his separation from service in October 2003. 

3.  The Veteran's cervical radiculopathy of the bilateral upper extremities is causally related to his cervical spine disability. 


CONCLUSIONS OF LAW

1.  The presumption of soundness has not been rebutted with regard to the Veteran's cervical spine disability.  38 U.S.C. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for presumptive service connection for degenerative changes of the cervical spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for cervical radiculopathy of the bilateral upper extremities as secondary to the Veteran's now service-connected degenerative changes of the cervical spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Cervical Spine Disability

The Veteran essentially contends that he has a cervical spine disability that was caused by or incurred during his period of active duty service from February 2003 to October 2003.  Specifically, he contends that this disability resulted from frequently carrying a heavy load on his back during active duty.  See, e.g., Veteran's September 2008 VA Form 9.  Notably, the Veteran does not contend that his cervical spine disability is related to any of his periods of ACDUTRA and/or inactive duty for training (INACDUTRA), or his periods of active duty in the Army National Guard from July 1979 to October 1979 and/or from November 2006 to December 2006.  Rather, the Veteran has identified July 15, 2003, as the date on which this disability had its onset.  See Veteran's June 2005 claim (VA Form 21-526).  In the alternative, the Veteran contends that his cervical spine disability is caused or aggravated by his service-connected lumbar spine disability.  See, e.g., Veteran's March 2007 Notice of Disagreement.  Finally, insofar as the medical evidence of record indicates that the Veteran may have developed a chronic cervical spine disability within one year of separation from service in October 2003 (i.e., within the presumptive period for chronic disabilities, such as arthritis), the Board finds that entitlement to service connection on a presumptive basis has also been reasonably raised by the record.  
As a preliminary matter, the Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014); Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir. 2004).  

Unfortunately, copies of the Veteran's entrance examination and report of medical history from his period of active duty service from February 2003 to October 2003 are not of record.  As such, a cervical spine disability was not noted upon his entry into active duty service in February 2003.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (stating that only such conditions as are recorded in examination reports are to be considered as noted).  Accordingly, with regard to this disability, the government may only rebut the presumption of soundness by showing "clear and unmistakable" evidence both that (1) the Veteran's cervical spine disability pre-existed his acceptance and enrollment into active duty in February 2003, and (2) was not aggravated by his active duty service from February 2003 to October 2003.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003 (July 16, 2003); Wagner, 370 F.3d at 1093-96.  If the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection rather than for service-connected aggravation, meaning that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096; see also 38 C.F.R. § 3.322.

With regard to the first prong of this analysis, the Board concludes that there is simply no clear and unmistakable evidence that the Veteran's cervical spine disability pre-existed his acceptance and enrollment into active duty in February 2003.  In making this determination, the Board notes that the Veteran's service treatment records show that, in December 1999, he was diagnosed with a cervical strain at C5, C6, and C7 and was placed on a physical profile for his upper extremities.  See December 18, 1999 Initial Medical Review - Annual Medical Certification.  Additionally, in June 2000, the Veteran was noted to have a herniated nucleus pulposus of the C5-C6 and C6-C7 vertebrae.  See Physical Profile for period from June 24, 2000, to September 24, 2000.  Significantly, however, based on a subsequent September 2000 magnetic resonance imaging (MRI) study, which failed to show a herniated nucleus pulposus, the Veteran was taken off of his physical profile for the upper extremities.  See Physical Profile dated September 9, 2000.  In this regard, at the time of the Veteran's September 2000 medical review, the Medical Duty Review Board found that the Veteran's neck pain had resolved and that the Veteran was fully fit.  See September 9, 2000 Initial Medical Review - Annual Medical Certificate.  Thereafter, on his April 2001 periodic Report of Medical History, the Veteran reported that he was not currently suffering from swollen or painful joints.  Further, at his April 2001 periodic medical examination, the Veteran was found to have a normal spine and other musculoskeletal systems, with no defects or diagnoses noted.  See April 22, 2001 Report of Medical Examination.  Finally, at the Veteran's February 2003 pre-deployment health assessment, the examiner did not indicate any problems with the Veteran's health and found him suitable for deployment.  As such, the record reflects that any cervical spine disability noted during prior periods of service had resolved by the time that the Veteran entered active duty in February 2003.  

On this record, the Board concludes that the evidence of record fails to clearly and unmistakably show that the Veteran's cervical spine disability existed prior to his acceptance and enrollment into active duty in February 2003.  Accordingly, because this high legal standard has not been met with regard to whether this disability pre-existed his period of active duty from February 2003 to October 2003, no further discussion of the second prong of this analysis is necessary and the Board finds that the presumption of soundness has not been rebutted in this case.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003 (July 16, 2003).  

As the presumption of soundness has not been rebutted with regard to the Veteran's cervical spine disability, the Veteran's claim becomes one of direct service connection, without consideration of aggravation of a pre-existing condition.  Wagner, 370 F.3d at 1096; see also Joyce v. Nicholson, 443 F.3d 845, 847-48 (Fed. Cir. 2006).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing entitlement to service connection for a disability requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Additionally, where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and a chronic disease such as arthritis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Based on a review of the claims file, the Board finds that, resolving all reasonable doubt in the Veteran's favor, presumptive service connection for degenerative changes of the cervical spine is warranted under the provisions of 38 C.F.R. § 3.307(a)(3).  In making this determination, the Board notes that, insofar as the Veteran served on active duty in the U.S. Army from February 2003 to October 2003, the record reflects that he served more than 90 days during a period of war or during peacetime service after December 31, 1946.  The Board also notes that arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a), and as such, the provisions of 38 C.F.R. 3.307(a)(3) are applicable.  

Further, the Board finds that, although there is no evidence of arthritis during the Veteran's period of active duty service from February 2003 to October 2003, the preponderance of the evidence shows that the Veteran had a chronic disease-namely arthritis (diagnosed as degenerative changes) of the cervical spine-that was manifest to a degree of 10 percent or more within one year from the date of termination of such service.  In this regard, the Board highlights that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes (DCs) for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Id.  In the absence of limitation of motion, degenerative arthritis is assigned a 10 percent rating when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Id.  For the purpose of rating disability from arthritis, the cervical vertebrae are considered groups of minor joints, ratable on parity with major joints.  See 38 C.F.R. § 4.45.  

Notably, the intent of the Schedule of Rating Disabilities is to recognize painful motion with joint or periarticular pathology as productive of disability.  In this regard, it is the intention of the Schedule of Rating Disabilities to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.    

Here, the Veteran began complaining of neck pain just one month after his discharge from such service.  See VA treatment records dated November 3, 2003 (assessing the Veteran with neck pain), November 12, 2003 (noting the Veteran's complaints of upper neck pain since September 2003), and January 23, 2004 (noting a three month history of neck pain).  Moreover, in February 2004 (just four months following his separation from service in October 2003), the Veteran sought further treatment for neck pain, and an MRI conducted at that time revealed degenerative changes along the cervical spine, including joint space narrowing and marginal osteophytes at C4-C5, C5-C6, and C6-C7.  Based on these results, the Veteran was diagnosed with degenerative changes of the cervical spine.  See VA treatment record dated February 24, 2004.  Moreover, a subsequent December 2004 MRI showed similar findings.  See VA treatment record dated December 8, 2004.  

As such, the evidence of record reflects that the Veteran was diagnosed with degenerative changes of three vertebrae in the cervical spine (C4-C5, C5-C6, and C6-C7) based on x-ray results within four months of separation from service and that this disability was manifested by neck pain.  In this regard, the Board acknowledges that the records from the Veteran's treatment through October 2004 do not show ranges of motion of the cervical spine, and as such, it is not clear whether his degenerative changes of the cervical spine caused limitation of motion.  However, resolving all reasonable doubt in this case in the Veteran's favor, the Board finds that, pursuant to 38 C.F.R. § 4.59, the Veteran's degenerative changes of the cervical spine were manifest to at least a compensable degree (i.e., 10 percent or more) within one year of his leaving service.  Therefore, the degenerative changes of the Veteran's cervical spine are presumed to have been incurred in service and service connection for this disability is warranted.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Service Connection for a Bilateral Upper Extremity Disorder

The Veteran essentially contends that his bilateral upper extremity disorder was caused by or incurred during his period of active duty service from February 2003 to October 2003.  See, e.g., Veteran's September 2008 VA Form 9.  Specifically, he contends that this disability resulted from frequently carrying a heavy load on his back during active duty.  In the alternative, the Veteran contends that his cervical spine disability is caused or aggravated by his service-connected lumbar spine disability.  See, e.g., Veteran's March 2007 Notice of Disagreement.  Additionally, insofar as the medical evidence of record indicates a potential relationship between the Veteran's now service-connected cervical spine disability and his bilateral upper extremity disorder, this theory of entitlement has also been reasonably raised by the record.  See, e.g., January 2013 VA examination report. 

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  In order for secondary service connection to be established, there must be: (1) evidence of a service-connected disability; (2) medical evidence of a current disability; and (3) medical nexus evidence of a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either: (1) proximately due to or the result of an already service-connected disease or injury, or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310.  

The Board finds that secondary service connection for a bilateral upper extremity disability is warranted.  In making this determination, the Board notes that, as discussed above, service connection for degenerative changes of the cervical spine has been granted.  As such, the Board finds that the first element required for secondary service connection has been established.    

Turning to the second element required for secondary service connection, the Board finds that the Veteran has a current bilateral upper extremity disability, which as noted above, has been variously diagnosed as CTS and cervical radiculopathy.  Specifically, during VA treatment in June 2005, the Veteran underwent electromyography (EMG) / nerve conduction velocity (NCV) testing.  Based on such testing, the Veteran was diagnosed with right CTS and left C7 radiculopathy.  Additionally, at the time of his September 2007 VA examination, the Veteran was diagnosed with bilateral CTS.  Thereafter, in December 2008, the Veteran underwent further EMG / NCV testing.  At this time, the physician reported that the Veteran's NCV studies were normal and that the EMG study revealed a generalized decrease in recruitment pattern.  Based on such testing, the December 2008 physician diagnosed the Veteran with chronic C7 radiculopathy.  Finally, during the Veteran's January 2013 VA examination, the examiner diagnosed him with cervical radiculopathy and ruled out CTS.  In support of these conclusions, the examiner reported that the December 2008 EMG and NCV testing failed to show existing CTS, the special screening tests for CTS (phalens) were negative, and a physical examination of the Veteran failed to show evidence of CTS.  The examiner also explained that, although the symptoms of cervical radiculopathy (i.e., pain in the hands and forearms and weakness of the hands) at times mimicked CTS, in this case, CTS was not present. 

On this record, the Board finds the January 2013 VA examiner's opinion as to the current diagnosis of the Veteran's bilateral upper extremity disability to be the most probative evidence of record.  In making this determination, the Board highlights that neither the June 2005 physician nor the September 2007 VA examiner provided an explanation or rationale for the diagnoses rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (stating that a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion).  By contrast, the January 2013 VA examiner discussed the Veteran's pertinent medical history, described his disability and associated symptoms in detail, and supported his conclusions with analyses based on objective testing and observations.  Moreover, the January 2013 VA examiner's diagnosis is further bolstered by the consistent findings of the December 2008 VA physician.  Accordingly, the Board finds that the Veteran has an upper extremity disability, which is currently diagnosed as bilateral cervical radiculopathy of the upper extremities.  

Finally, with regard to the third element required for secondary service connection, the Board finds that the medical evidence of record reveals that the Veteran's bilateral cervical radiculopathy is proximately due to or the result of his now service-connected degenerative changes of the cervical spine.  In making this determination, the Board finds it significant that the only medical evidence of record addressing a possible relationship between the Veteran's bilateral upper extremity disability and his cervical spine disability is that of the January 2013 VA examiner, who provided the opinion that the upper extremity symptoms described by the Veteran are "at least as likely as not" related to his cervical discogenic condition.  In this regard, the Board notes that there is no opinion to the contrary.  As such, the Board finds that the third element required for secondary service connection has also been established.  

Accordingly, because the Board concludes that all three elements required to establish entitlement to secondary service connection for cervical radiculopathy of the bilateral upper extremities have been met, the Board finds that service connection for cervical radiculopathy of the bilateral upper extremities as secondary to the Veteran's now service-connected degenerative changes of the cervical spine is warranted.  See 38 C.F.R. § 3.310.

Duties to Notify and Assist

As the Board's decision to grant service connection for degenerative changes of the cervical spine and cervical radiculopathy of the bilateral upper extremities is completely favorable to the Veteran, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.


ORDER

Entitlement to service connection for degenerative changes of the cervical spine is granted.

Entitlement to secondary service connection for cervical radiculopathy of the bilateral upper extremities (claimed as CTS) is granted.  



____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


